DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing and specification amendments of 01/13/20 are accepted.

Examiner’s Note
	This action is written in response to the Response after Ex Parte Quayle action filed on 02/03/21. As detailed in the Ex Parte Quayle action of 01/06/21, the prosecution of the case was reopened in response to the Appeal Brief filed on 09/29/20. The application was found to be in condition for allowance except for formal matters that have been corrected in the current response.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Appellant’s arguments in the Appeal Brief, filed on 09/29/20, were persuasive.
The following limitations, when viewed in combination, were not found, taught, or disclosed by the prior art: 
generating a first secondary signal by comparing the primary signal to a first voltage threshold between the first voltage level and the second voltage level
generating a second secondary signal by comparing the primary signal to a second voltage threshold between the second voltage level and zero voltage
determining a duration between an active edge of the second secondary signal and a last active edge of the first secondary signal preceding said active edge of the second secondary signal
determining the direction of rotation of the target from a result of comparing the determined duration to a time threshold
As seen in the cited art, methods for determining the rotation of a target are well-known. Elements of the claimed invention, when viewed in a vacuum, are known. For example, as seen in the previous rejection Ohmi (US PgPub 20160231346) discloses comparison units in the context of rotating targets. However, as demonstrated by the explanation in the Appellant’s Appeal Brief, the piecemeal combination of claimed elements does not appropriately arrive at the claimed invention.  
As acknowledged by the Appellant’s specification, both “voltage pulse sensors” (page 2, lines 28-29) and “voltage level sensors” (page 3, line 2) are known. However, as stated by the Appellant’s specification (page 3, lines 6-8), “the electronic signal processing of the sensor is adapted to the type of sensor used between the two aforementioned types, and is not interchangeable between one type of sensor and the other.” The Appellant’s invention is directed to making it “possible to reuse software .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okada et al (US Pat 7345468) discloses a detection signal processing circuit and detection signal processing apparatus for a rotation sensor.
Tsukamoto et al (US PgPub 20050206371) discloses a rotation state detecting device and rotation state detecting method.
Hashizume (US PgPub 20080010037) discloses a reverse rotation detector for internal combustion engine.
Kurumado et al (US PgPub 20100225308) discloses a signal processing circuit of rotation detector and rotation angle detector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUJOY KUNDU can be reached on (571)272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        02/22/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862